              Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION


 SHAWN MONDECK, Individually and for                   Case No.: 19-cv-221
 Others Similarly Situated,
                                                       Collective Action
 v.

 LINEQUEST, LLC



                            COLLECTIVE ACTION COMPLAINT

                                             SUMMARY

       1.      LineQuest, LLC (LineQuest) does not pay its Line Locators nor its Right of Way

Technicians overtime as required by the Fair Labor Standards Act (FLSA).

       2.      Instead, LineQuest pays its Line Locators and Right of Way Technicians a maximum

amount per workweek (which it calls a “salary”).

       3.      LineQuest’s pay plan violates because it does not pay Line Locators nor its Right of

Way Technicians overtime for hours worked in excess of 40 in a workweek.

       4.      Shawn Mondeck, who worked for LineQuest as a Line Locator and, later, a Right of

Way Technician, brings this collective action to recover the unpaid overtime and other damages owed

to these workers.

                                     JURISDICTION & VENUE

       5.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

       6.      Venue is proper in this District and Dvision because: (A) LineQuest is headquartered

in this District and Division; and (B) a substantial part of the acts alleged herein occurred in this

District and Division.


                                                   1
             Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 2 of 6



                                              PARTIES

       7.      Shawn Mondeck was a Line Locator and a Right of Way Technician for LineQuest.

       8.      The Line Locator position provides Damage Prevention services for pipeline utilities.

       9.      The Right of Way Technician position travels the right-of-way, inspects, and checs to

be sure company procedures are followed on assigned section of a pipeline.

       10.     Mondeck was an employee of LineQuest from May to September 2019.

       11.     Mondeck’s written consent to this action is attached.

       12.     Mondeck brings this action on behalf of himself and all other similarly situated Line

Locators and Right of Way Technicians.

       13.     LineQuest paid each Line Locator and Right of Way Technician a maximum amount

each week, regardless of the number of hours worked in a week.

       14.     LineQuest does not pay them overtime.

       15.     LineQuest is a privately held limited liability company.

       16.     It employed Mondeck and the other Line Locators and Right of Way Technicians.

       17.     In each of the past three years, LineQuest’s annual gross revenues exceeded $500,000.

       18.     LineQuest may be served through its registered agent, Shawn Hailey, 7607 W.

Industrial Ave., Midland, TX 79706-2803.

                                               FACTS

       19.     LineQuest is a damage prevention company specializing in line locating, mapping,

and hydro-excavation.”1

       20.     In each of the past three years, its gross volume of sales has exceeded $1,000,000.

       21.     LineQuest does business across West Texas and Southeast New Mexico.


____________________________
1
  http://linequestllc.com/company/about/


                                                  2
              Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 3 of 6



       22.     LineQuest also does business in Arkansas and Oklahoma.

       23.     LineQuest employs dozens of Line Locators and Right of Way Technicians.

       24.     The Line Locators and Right of Way Technicians routinely handle goods or materials

– such as tools, steel toe boots, machinery, automobiles, and cell phones - that have moved in, or were

produced for, interstate commerce.

       25.     LineQuest’s payroll records show the “salaries” paid to Mondeck and the other Line

Locators and Right of Way Technicians.

       26.     LineQuest’s alleged “salary” do not qualify its workers as being paid on a “salary basis”

under the FLSA.

       27.     LineQuest tells its workers (including Mondeck) the alleged “salary” covers 5 days.

       28.     However, LineQuest regularly required Mondeck to work 6 or 7 days a week.

       29.     In total, Mondeck regularly worked 70 hours (or more) in a workweek.

       30.     LineQuest did not pay Mondeck anything extra for working more than 5 days a week.

       31.     Nor did LineQuest pay Mondeck overtime for working more than 40 hours in a week.

       32.     Although the FLSA requires LineQuest to maintain records showing the hours worked

by its Line Locators and Right of Way Technicians, LineQuest failed to do so.

       33.     However, from its other records and its own directives, LineQuest knows its Line

Locators and Right of Way Technicians (including Mondeck) regularly worked far in excess of 40

hours in a week.

       34.     Like Mondeck, LineQuest’s Line Locators and Right of Way Technicians regularly

worked 70 or more hours per week.

       35.     LineQuest did not pay overtime when Line Locators and Right of Way Technicians

worked more than 40 hours in a week.




                                                  3
              Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 4 of 6



        36.     All LineQuest’s Line Locators and Right of Way Technicians are entitled to be paid

overtime for hours worked in excess of 40 in a week.

                                 COLLECTIVE/CLASS ALLEGATIONS

        37.     LineQuest’s policy of paying non-exempt workers a flat salary, with no overtime pay,

violates the overtime provisions of the FLSA.

        38.     LineQuest’s no overtime policy affects all the Line Locators and Right of Way

Technicians in a similar manner.

        39.     Mondeck and the other Line Locators and Right of Way Technicians are similarly

situated for the purposes of their overtime claims.

        40.     Given the common FLSA overtime violation for all Line Locators and Right of Way

Technicians, the collective class is properly defined as:

        All LineQuest Line Locators and Right of Way Technicians employed in the
        last 3 years.

                        CAUSE OF ACTION – FLSA OVERTIME VIOLATION

        41.     By failing to pay its Line Locators and Right of Way Technicians overtime at one-and-

one-half times their regular rates, LineQuest violated the FLSA’s overtime provisions.

        42.     LineQuest owes Mondeck and the other Line Locators and/or Right of Way

Technicians the difference between the rate actually paid and the proper overtime rate.

        43.     Because LineQuest knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, LineQuest owes these wages for at least the past three years.

        44.     LineQuest also owes Mondeck and the other Line Locators and/or Right of Way

Technicians an amount equal to the unpaid overtime wages as liquidated damages.

        45.     Mondeck and the other Line Locators and/or Right of Way Technicians are entitled

to recover their reasonable attorneys’ fees, costs, and expenses.

                                                PRAYER

                                                    4
              Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 5 of 6



        Wherefore, Mondeck prays for:

        1.      An order authorizing notice of this collective action to be sent to all Line Locators and

Right of Way Technicians;

        2.      A judgment awarding Mondeck and the other Line Locators and Right of Way

Technicians all unpaid overtime, an equal amount in liquidated damages, attorneys’ fees, costs, and

expenses;

        3.      Such other general and special relief as allowed by law;

        4.      Pre- and post-judgment interest at the highest rate allowable by law; and

        5.      All other relief to which the Line Locators and Right of Way Technicians may show

themselves to be justly entitled.

                                                        Respectfully submitted,

                                                        BRUCKNER BURCH PLLC

                                                               /s/ Rex Burch
                                                        By: _______________________
                                                               Richard J. (Rex) Burch
                                                               Texas Bar No. 24001807
                                                               rburch@brucknerburch.com
                                                        8 Greenway Plaza, Suite 1500
                                                        Houston, Texas 77046
                                                        713-877-8788 – Telephone
                                                        713-877-8065 – Facsimile

                                                        Michael A. Josephson
                                                        Texas Bar No. 24014780
                                                        mjosephson@mybackwages.com
                                                        Andrew W. Dunlap
                                                        Texas Bar No. 24078444
                                                        adunlap@mybackwages.com
                                                        JOSEPHSON DUNLAP
                                                        11 Greenway Plaza, Suite 3050
                                                        Houston, TX 77046
                                                        (713) 352-1100 [Telephone]
                                                        (713) 352-3300 [Fax]

                                                        ATTORNEYS IN CHARGE FOR PLAINTIFFS


                                                   5
Case 7:19-cv-00221 Document 1 Filed 09/27/19 Page 6 of 6
